DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation, “and a portion of the signal which is transmitted through the open transmission line in a case where a power source is supplied to the third terminal is fed back to the first terminal via a capacitance between the first terminal and the second terminal.” The limitation should be re-written as it is unclear whether the portion of the signal which is transmitted through the open transmission line is fed back to the first terminal or whether the power source which is supplied to the third terminal is fed back to the first terminal. The limitation is written in a grammatically incorrect and unclear way which renders the limitation as indefinite. Appropriate correction is required. 
The term “relatively larger” in claim 1 in the limitation, “wherein: an inter-terminal capacitance between the first terminal and the second terminal is relatively larger than an inter-terminal capacitance between the first terminal and the third terminal and an inter-terminal capacitance between the second terminal and the third terminal” is a relative term which renders the claim as indefinite. The term “relatively larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,3,16,22-24,26,28 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Utagawa (US 20100117891 A1).

Regarding claim 1, Utagawa discloses 
A high-frequency module (Fig. 1A, S1; Paragraph 0094, “The radiation type oscillator substrate S1 is a three-layer substrate structure that has an inner-layer GND 12 as a ground conductor layer interposed between a front surface side dielectric substrate 10 and a rear surface side dielectric substrate 11. Direct current is supplied from direct current sources DC1 and DC2 to a high-frequency transistor 1 of the radiation type oscillator substrate S1, and sensing signals (IF signals) acquired from the radiation type oscillator substrate S1 are processed at a signal analysis processing unit P.”) comprising: 
a transistor (Fig. 6, transistor 1) that has a first terminal, a second terminal, and a third terminal (Fig. 6, transistor 1 has a first, second and third terminal); 
a resonance pattern (Fig. 6, conductor patch 4 connected to base of transistor 1) which is connected to the first terminal (Fig. 6, conductor patch 4 connected to the base terminal of the transistor 1) and outputs a signal (Paragraph 0099, “The conductor patches 4 not only function as resonators, transmission antennas, and reception antennas, but also form a feedback circuit. The radiation type oscillator that generates and emits transmit RF signals of the RF band of the wavelength .lamda. is realized by setting the areas and shapes of the conductor patches 4 and supplying a direct current to the high-frequency transistor.” ) at a frequency in a quasi-millimeter wave band or higher by direct oscillation (Paragraph 0230, “Also, each microwave/millimeter wave sensor apparatus of the present invention can be provided at lost costs as a sensor apparatus that uses radio waves of quasi-millimeter wave bands and millimeter wave bands that have less influence on operations of other electronic devices than radio waves of quasi-microwave bands that are widely used by mobile phone handsets and the like in recent years.”); and 
a planar open transmission line which is connected to the second terminal (Fig. 6, transmission line connected to second terminal of transistor 1 (i.e. the emitter terminal)) and operates as an antenna capable of transmission and/or reception of a signal at the frequency (FIG. 6, second terminal includes conductor patch 4, which operates as an antenna capable of transmission and/or reception of a signal at the frequency; Paragraph 0099, “The conductor patches 4 not only function as resonators, transmission antennas, and reception antennas, but also form a feedback circuit. The radiation type oscillator that generates and emits transmit RF signals of the RF band of the wavelength .lamda. is realized by setting the areas and shapes of the conductor patches 4 and supplying a direct current to the high-frequency transistor.”) , wherein: 
an inter-terminal capacitance between the first terminal and the second terminal  is relatively larger than an inter-terminal capacitance between the first terminal and the third terminal (Fig. 45C depicts varactor diode 113 placed at emitter terminal of the transistor. Therefore, the use of the diode provides relatively larger inter-terminal capacitance between the first and the second terminals (i.e. the base and emitter terminals)) and an inter-terminal capacitance between the second terminal and the third terminal (Fig. 45c; Paragraph 0205, “Accordingly, the varactor diode 113 changes the impedance near the dielectric resonator 111, so as to perform frequency modulation. Thus, it becomes possible to perform a FM-CW sensing operation and the like. Further, frequency modulation performed by a variable capacitance device advantageously causes a smaller variation in the oscillation output power, compared with frequency modulation performed by changing the bias voltage of the microwave transistor 1.”, where the varactor diode 113 provides inter-terminal capacitance which is larger between the first terminal and the third terminal than the inter-terminal capacitance between the second and third terminal), and 
a portion of the signal which is transmitted through the open transmission line in a case where a power source is supplied to the third terminal (Fig. 6, the signal that is passing through conductor patch 4 connected to the emitter is transmitted while a power source is supplied to the third terminal via DC2) is fed back to the first terminal via a capacitance between the first terminal and the second terminal (Paragraph 0118, “In the radiation type oscillator substrate S3, the conductor patches 4 are attached to the gate and source of the high-frequency transistor 1. Since the conductor patches 4 connected to the gate and source of the high-frequency transistor 1 function as a feedback circuit having functions of both resonators and radiators, a radiation type oscillator can be formed, and the same sensor as the microwave/millimeter wave sensor apparatus of the first embodiment is obtained.”, where conductor patches 4 act as feedback circuits and capacitance coupling is provided between the first and second terminals; Paragraph 0149, “In this example structure, to apply different direct-current bias voltages to the gate and drain of the high-frequency transistor 1, the gate and the drain are galvanically-isolated from each other, and a capacitance coupling unit 246 for high-frequency conduction is provided. This capacitance coupling unit 246 may be realized with the use of a capacitance formed with a space, a MIM (Metal-Insulator-Metal) capacitance, a capacitor component, or the like.”).

Regarding claim 3, Utagawa further discloses [Note: what Utagawa fails to disclose is strike-though]
The high-frequency module according to claim 1, further comprising: 
an open stub (Fig. 14, conductor patch 4 connected to collector terminal) which is interposed between the third terminal and the power source (Fig. 14, conductor patch 4 is interposed between third terminal (collector terminal) and the power source DC2), wherein: 
the open stub (Fig. 14, conductor patch 4) widens a bandwidth of the frequency in the quasi-millimeter wave band or higher while inhibiting an increase in a stray capacitance between the open stub and a neighboring conductor (Paragraph 0099, “The conductor patches 4 not only function as resonators, transmission antennas, and reception antennas, but also form a feedback circuit. The radiation type oscillator that generates and emits transmit RF signals of the RF band of the wavelength .lamda. is realized by setting the areas and shapes of the conductor patches 4 and supplying a direct current to the high-frequency transistor.”, where the pattern of the conductor patches shows the increasing of bandwidth).

Regarding claim 16, Utagawa further discloses
The high-frequency module according to claim 1, wherein: 
the open transmission line radiates the signal and receives a reflected wave of the signal which is reflected by an object (Fig. 5; Paragraph 0102, “To operate the microwave/millimeter wave sensor apparatus according to the first embodiment, a direct-current voltage is first applied between the direct-current drain voltage supply terminal 6a and the GND, so as to cause oscillation in the RF band. Since radio waves are emitted because of the oscillation, the radio waves are emitted as a transmit RF signal onto a measured object. Accordingly, the high-efficiency radiation characteristics inherent to a radiation type oscillator that has antennas and an oscillating circuit in an integrated fashion are also high-efficiency reception characteristics, and a receive RF signal that is the wave reflected from the measured object is input and applied between the gate 2 and the drain 3 of the high-frequency transistor 1 with low loss.”).

Regarding claim 22, Utagawa further discloses
The high-frequency module according to claim 1, wherein: 
the transistor is a three-terminal transistor (Fig 2. transistor 1 is a three-terminal transistor).

Regarding claim 23, Utagawa further discloses
The high-frequency module according to claim 1, wherein: 
the transistor is a four-terminal transistor (Fig. 18, transistor 1cc) in which two terminals are formed as emitters or sources (Fig. 18 where the terminals with conductor patches 4 are formed as emitters), has one of the emitter or source terminals as an open terminal, and is configured as a three-terminal transistor (Fig. 18 depicts that the transistor 1cc is a four terminal transistor in which two terminals are formed as emitters or sources, has one of the emitter or source terminals as an open terminal, and is configured as a three-terminal transistor; therefore it is obvious to use either this this transistor configuration 1cc or the transistor configuration of Fig. 2 transistor 1).

Regarding claim 24, Utagawa discloses
A high-frequency module (Fig. 1A, S1; Paragraph 0094, “The radiation type oscillator substrate S1 is a three-layer substrate structure that has an inner-layer GND 12 as a ground conductor layer interposed between a front surface side dielectric substrate 10 and a rear surface side dielectric substrate 11. Direct current is supplied from direct current sources DC1 and DC2 to a high-frequency transistor 1 of the radiation type oscillator substrate S1, and sensing signals (IF signals) acquired from the radiation type oscillator substrate S1 are processed at a signal analysis processing unit P.”) comprising: 
a substrate (Fig. 1B, substrate S1); 
a plurality of conductive film patterns that are formed on a front surface of the substrate (Fig. 1B, conductor patches 4 are formed on the front surface of substrate S1); and 
a bipolar transistor (Fig. 1B, transistor 1; Paragraph 0105, “Here, the high-frequency transistor 1 is a field effect transistor (FET) such as an IG-FET (Insulated Gate FET) including a MOS-FET, a HEMT (High Electron Mobility Transistor), or a MESFET (Metal-Semiconductor FET), or a bipolar junction transistor (BJT) such as a HBT (Hetero-junction Bipolar Transistor).”) which is mounted on the substrate (Fig. 1B depicts transistor 1 mounted on substrate S1) and has an emitter, a collector, and a base (Fig. 2, transistor 1 has an emitter, collector and a base) wherein: 
the plurality of conductive film patterns (Fig. 1B, conductor patches 4) include: 
a first conductive film pattern which is electrically connected to the base and includes a resonance pattern (Fig. 6 depicts a first conductor patch 4 electrically connected to the base of the transistor 1; Paragraph 0099, “The conductor patches 4 not only function as resonators, transmission antennas, and reception antennas, but also form a feedback circuit. The radiation type oscillator that generates and emits transmit RF signals of the RF band of the wavelength .lamda. is realized by setting the areas and shapes of the conductor patches 4 and supplying a direct current to the high-frequency transistor.”), the resonance pattern outputting a signal at a frequency in a quasi- millimeter wave band or higher by direct oscillation (Paragraph 0230, “Also, each microwave/millimeter wave sensor apparatus of the present invention can be provided at lost costs as a sensor apparatus that uses radio waves of quasi-millimeter wave bands and millimeter wave bands that have less influence on operations of other electronic devices than radio waves of quasi-microwave bands that are widely used by mobile phone handsets and the like in recent years.”); 
a second conductive film pattern which is electrically connected to the collector (Fig. 6, 5b electrically connected to collector of the transistor 1) and connected to a power source (Fig. 6, 5b connected to power source DC2); and 
a third conductive film pattern (Fig. 6, impedance line 9) which is electrically connected to the emitter (Fig. 6, impedance line 9 is electrically connected to emitter of transistor 1) and includes a grounded filter pattern (Fig. 6, impedance line 9 is grounded and acts as filter, as mentioned in paragraph 0110, “The source 8 of the high-frequency transistor 1 is grounded via the impedance line 9 that satisfies an oscillation condition in the radiation type oscillator substrate S1.”) and a planar open transmission line (Fig. 6, conductor patch 4 coupled to impedance line 9 is an open transmission line), the planar open transmission line operating as an antenna capable of transmission and/or reception of the signal (Fig. 6, conductor patch 4 coupled to 9 operates as an antenna for transmission and receptions of the signal) at the frequency in the quasi-millimeter wave band or higher (Paragraph 0230, “Also, each microwave/millimeter wave sensor apparatus of the present invention can be provided at lost costs as a sensor apparatus that uses radio waves of quasi-millimeter wave bands and millimeter wave bands that have less influence on operations of other electronic devices than radio waves of quasi-microwave bands that are widely used by mobile phone handsets and the like in recent years.”) and constituting capacitance coupling with the base (Paragraph 0118, “In the radiation type oscillator substrate S3, the conductor patches 4 are attached to the gate and source of the high-frequency transistor 1. Since the conductor patches 4 connected to the gate and source of the high-frequency transistor 1 function as a feedback circuit having functions of both resonators and radiators, a radiation type oscillator can be formed, and the same sensor as the microwave/millimeter wave sensor apparatus of the first embodiment is obtained.”, where conductor patches 4 act as feedback circuits and capacitance coupling is provided between their terminals), wherein: 
a portion of the signal transmitted through the open transmission line is fed back to the base via a capacitance produced by an inter-terminal capacitance between the emitter and the base and the capacitance coupling (Paragraph 0118, “In the radiation type oscillator substrate S3, the conductor patches 4 are attached to the gate and source of the high-frequency transistor 1. Since the conductor patches 4 connected to the gate and source of the high-frequency transistor 1 function as a feedback circuit having functions of both resonators and radiators, a radiation type oscillator can be formed, and the same sensor as the microwave/millimeter wave sensor apparatus of the first embodiment is obtained.”, where conductor patches 4 act as feedback circuits and capacitance coupling is provided between the first and second terminals; Paragraph 0149, “In this example structure, to apply different direct-current bias voltages to the gate and drain of the high-frequency transistor 1, the gate and the drain are galvanically-isolated from each other, and a capacitance coupling unit 246 for high-frequency conduction is provided. This capacitance coupling unit 246 may be realized with the use of a capacitance formed with a space, a MIM (Metal-Insulator-Metal) capacitance, a capacitor component, or the like.”).

Regarding claim 26, Utagawa further discloses
The high-frequency module according to claim 25, wherein: 
the first conductive film pattern (Fig. 6, conductor patch 4 connected to base of transistor 1) and the second conductive film pattern (Fig. 6, choke circuit 5b) are patterns in which impedance at the frequency of the signal becomes larger than impedance at other frequencies (Paragraph 0101, “Also, a certain degree of freedom in selecting various conditions necessary for setting oscillation conditions can be obtained by appropriately selecting the total length L, the width W, and the length D of each parallel portion. Although not shown in the drawings, the distance h between the front surface layer 16 on which the conductor patches 4 are placed and the inner layer GND 12 (substantially the thickness of the front surface side dielectric substrate 10) is set in the range of 1/15 to 1/5 of the oscillation wavelength .lamda.. In this manner, a stable oscillated state can be maintained.”, where maintaining a stable oscillated state is performed when impedance at the frequency of the signal is larger than at other frequencies).

Regarding claim 28, Utagawa further discloses
The high-frequency module according to claim 24, wherein: 
the second conductive film pattern includes an open stub (Fig. 6), the open stub having a narrow portion opposite to the first conductive film pattern or the third conductive film pattern and becoming wider as separated from the first conductive film pattern and the third conductive pattern (Fig. 31 A, see the conductor pattern of space 244f; Paragraph 0147, “FIG. 31A and FIG. 31B show an eighth modification in which resonating cavities for oscillation are formed with semielliptical conductor patches 4f and a ground conductor face 256f that is placed to keep appropriate spaces 244f from the conductor patches 4f. The width of each of the spaces 244f is varied with locations, so as to satisfy an oscillation condition.”, where the width of 244f is narrow and becoming widens as separated from the conductive film patterns 4f).

Regarding claim 30, the same analysis and cited section as claim 28 is applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,15,17-21,25,27,29 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utagawa (US 20100117891 A1) in view of McEwan (US 5986600 A).

Regarding claim 2, Utagawa further discloses [Note: what Utagawa fails to disclose is strike-though]
The high-frequency module according to claim 1 (Fig. 5; Fig. 14), 



the open transmission line (Fig. 5, open transmission line connected to 5b) causes capacitance coupling with the first terminal (Paragraph 0149, “In this example structure, to apply different direct-current bias voltages to the gate and drain of the high-frequency transistor 1, the gate and the drain are galvanically-isolated from each other, and a capacitance coupling unit 246 for high-frequency conduction is provided. This capacitance coupling unit 246 may be realized with the use of a capacitance formed with a space, a MIM (Metal-Insulator-Metal) capacitance, a capacitor component, or the like.”).

McEwan discloses, 
further comprising: 
a filter pattern having one end connected to the second terminal (Fig. 3; Col. 9, lines 12-14, “The other capacitor and microstrip sections in FIG. 4 generally form low pass filter sections to prevent RF from coupling to the rear of the horn”, where microstrip M2 acts as a filter pattern and is connected to the second terminal of the transistor); and 
an open stub for matching which is interposed between the second terminal and the filter pattern (Fig. 3; Col. 6, lines 4-14, “The collector of the bipolar transistor 100 is connected to a microstrip element 132 which is arranged for reactive coupling with the microstrip element 130. A fine tuning tab 133 is coupled to the microstrip element 132 and can be bent during manufacture to fine tune reactive coupling between the elements, and stabilize the oscillator frequency. A monopole antenna 135 having a length of about .lambda./4 at the oscillator frequency is coupled to the microstrip element 130 in this embodiment. In alternative embodiments, the monopole 135 may be coupled to the microstrip element 132.”), wherein: 
another end of the filter pattern is grounded (Fig. 3, ground after inductor 131, where the filter pattern M2 is coupled to M1 which is grounded and therefore “another end of the filter pattern is grounded”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Utagawa with McEwan to incorporate the features of: a filter pattern having one end connected to the second terminal; and an open stub for matching which is interposed between the second terminal and the filter pattern, wherein: another end of the filter pattern is grounded. Both Utagawa and McEwan are considered analogous arts as they both disclose radar technology utilizing transistors and homodyne detection to detect the motion of objects via doppler shifts. Utagawa is very similar to the instant application as it discloses the feature of claim 1; however Utagawa fails to disclose a filter pattern having one end connected to the second terminal; and an open stub for matching which is interposed between the second terminal and the filter pattern, wherein: another end of the filter pattern is grounded. These features are disclosed by McEwan in Fig. 3. McEwan discloses the feature of having a microstrip which acts as a filter coupled to the second terminal (collector terminal) of a transistor. Furthermore, the microstrip is coupled to a monopole antenna with a length of lamda/4 which acts as an open stub and is interposed between the microstrip and the second terminal (collector terminal of the transistor). Furthermore, McEwan discloses that one end of the filter patter is grounded where it is shown that microstrip M2 and M1 are coupled together via fine tuning tab 133 and M2 is grounded via the ground used after inductor 131. Therefore, it would have been obvious to combine the features disclosed by McEwan to the features disclosed by Utagawa to form a low pass filter section to prevent RF from coupling to the rear of the antenna which affects the accuracy of the radar detection. 

Regarding claim 15, the same cited section and analysis as claim 3 is applied. 

Regarding claim 17, the same cited section and analysis as claim 16 is applied.

Regarding claim 18, Utagawa further discloses [Note: what Utagawa fails to disclose is strike-though]
The high-frequency module according to claim 16, 



McEwan discloses, 
further comprising: 
two diodes (Fig. 3, two diodes, 182 and 162) that are connected to an open end of the open transmission line (Fig. 3, both diodes 182 and 162 are connected to an open transmission line (186 and 166, respectively); Col. 10, lines 35-37, “quadrature I and Q monopoles with substantially less than .lambda./4 spacing and cut to different lengths for the purpose of controlling the accuracy of phase quadrature.”) and perform homodyne detection of the reflected wave (Col. 10, lines 23-28, “A pulse Doppler motion sensor according to various implementations of the present invention comprises: 1) a dual path pulsed RF oscillator, and 2) a homodyne RF detector responsive to transmitted RF bursts from the RF oscillator and echo bursts, where the RF burst width defines the range-gated region.”)  in different positions (Col. 9, lines 16-22, “The transmit monopole T and the I and Q receive monopoles are all collocated within less than .lambda./8 and are at the focus 501 of the horn 500. To achieve a quadrature relation between the I and Q monopoles, one is cut slightly below resonance and the other slightly above resonance, as can be seen in the side view, providing a 90.degree. phase relationship.”, therefore the outputs of the I and Q doppler signals have different phases (i.e. the transmitted waves are able to be transmitted in different directions and thus the reflected waves detected from different positions)).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Utagawa with McEwan to incorporate the features of: further comprising: two diodes that are connected to an open end of the open transmission line and perform homodyne detection of the reflected wave in different positions. Both Utagawa and McEwan are considered analogous arts as they both disclose radar technology utilizing transistors and homodyne detection to detect the motion of objects via doppler shifts. Utagawa is very similar to the instant application as it discloses the feature of claim 1; however Utagawa fails to disclose, further comprising: two diodes that are connected to an open end of the open transmission line and perform homodyne detection of the reflected wave in different positions. These features are disclosed by McEwan in Fig. 3. McEwan discloses the feature of two diodes which output two doppler signals with different phases and thus provide the detection of objects in different positions. Furthermore, the use of the two diodes is to provide homodyne detection. Therefore, it would have been obvious to combine the features disclosed by McEwan to the features disclosed by Utagawa to allow for homodyne detection which suppresses excessive noise and undesired out pf phase components and is thus able to provide a more stable access to the information in the reflected signal. 

Regarding claim 19, the same cited section and analysis as claim 18 is applied.

Regarding claim 20, Utagawa further discloses [Note: what Utagawa fails to disclose is strike-though]
The high-frequency module according to claim 18, 


McEwan discloses, 
wherein: 
the two diodes (Fig. 4, two diodes 422 and 442)  are configured with the transistors in each of which two terminals are connected together (Fig. 4, the two diodes are configured with the transistor 402, where Fig. 4 shows that the two terminals of the diodes are connected together).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Utagawa with McEwan to incorporate the features of: the two diodes are configured with the transistors in each of which two terminals are connected together. Both Utagawa and McEwan are considered analogous arts as they both disclose radar technology utilizing transistors and homodyne detection to detect the motion of objects via doppler shifts. Utagawa is very similar to the instant application as it discloses the feature of claim 1; however Utagawa fails to disclose, further comprising the two diodes are configured with the transistors in each of which two terminals are connected together. These features are disclosed by McEwan in Fig. 4. McEwan discloses the feature of two diodes which are both connected to a terminal of the transistor. It would have been obvious to combine the features disclosed by McEwan to the features disclosed by Utagawa to include two diodes where each have two terminals connected together as such a configuration would provide current to both diodes and would allow for synchronization between the diodes and the homodyne detection of the reflected signals. 

Regarding claim 21, the same cited section and analysis as claim 20 is applied.

Regarding claim 25, Utagawa further discloses [Note: what Utagawa fails to disclose is strike-through]
The high-frequency module according to claim 24, wherein: 
the open transmission line is formed in a size that enables radiation of the signal (Paragraph 0101, “Also, a certain degree of freedom in selecting various conditions necessary for setting oscillation conditions can be obtained by appropriately selecting the total length L, the width W, and the length D of each parallel portion. Although not shown in the drawings, the distance h between the front surface layer 16 on which the conductor patches 4 are placed and the inner layer GND 12 (substantially the thickness of the front surface side dielectric substrate 10) is set in the range of 1/15 to 1/5 of the oscillation wavelength .lamda.. In this manner, a stable oscillated state can be maintained. The structures of the conductor patches 4 are not specifically limited, and the conductor patches 4 may have any kinds of structures, as long as resonating cavities suitable for oscillation RF signals can be formed with the front surface side dielectric substrate 10 and the inner layer GND 12.”) at the frequency in the quasi-millimeter wave band or higher (Paragraph 0230, “Also, each microwave/millimeter wave sensor apparatus of the present invention can be provided at lost costs as a sensor apparatus that uses radio waves of quasi-millimeter wave bands and millimeter wave bands that have less influence on operations of other electronic devices than radio waves of quasi-microwave bands that are widely used by mobile phone handsets and the like in recent years.”) and reception of a reflected wave resulting from reflection of the signal by an object (Fig. 2; Paragraph 0102, “To operate the microwave/millimeter wave sensor apparatus according to the first embodiment, a direct-current voltage is first applied between the direct-current drain voltage supply terminal 6a and the GND, so as to cause oscillation in the RF band. Since radio waves are emitted because of the oscillation, the radio waves are emitted as a transmit RF signal onto a measured object. Accordingly, the high-efficiency radiation characteristics inherent to a radiation type oscillator that has antennas and an oscillating circuit in an integrated fashion are also high-efficiency reception characteristics, and a receive RF signal that is the wave reflected from the measured object is input and applied between the gate 2 and the drain 3 of the high-frequency transistor 1 with low loss.”), 



McEwan discloses, 
two diodes (Fig. 3, two diodes, 182 and 162) are connected to an open end of the open transmission line at a predetermined interval (Fig. 3, both diodes 182 and 162 are connected to an open transmission line (186 and 166, respectively); Col. 10, lines 35-37, “quadrature I and Q monopoles with substantially less than .lambda./4 spacing and cut to different lengths for the purpose of controlling the accuracy of phase quadrature.”), and 
each of the diodes outputs a Doppler signal (Fig. 3, each diode 182 and 162 outputs a Doppler signal as shown) that enables discrimination of a moving direction of the object by performing homodyne detection of the reflected wave (Col. 10, lines 23-28, “A pulse Doppler motion sensor according to various implementations of the present invention comprises: 1) a dual path pulsed RF oscillator, and 2) a homodyne RF detector responsive to transmitted RF bursts from the RF oscillator and echo bursts, where the RF burst width defines the range-gated region.”) in a different phase (Col. 9, lines 16-22, “The transmit monopole T and the I and Q receive monopoles are all collocated within less than .lambda./8 and are at the focus 501 of the horn 500. To achieve a quadrature relation between the I and Q monopoles, one is cut slightly below resonance and the other slightly above resonance, as can be seen in the side view, providing a 90.degree. phase relationship.”, therefore the outputs of the I and Q doppler signals have different phases). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Utagawa with McEwan to incorporate the features of: two diodes are connected to an open end of the open transmission line at a predetermined interval, and each of the diodes outputs a Doppler signal that enables discrimination of a moving direction of the object by performing homodyne detection of the reflected wave in a different phase. Both Utagawa and McEwan are considered analogous arts as they both disclose radar technology utilizing transistors and homodyne detection to detect the motion of objects via doppler shifts. Utagawa is very similar to the instant application as it discloses the feature of claim 1; however Utagawa fails to disclose, two diodes are connected to an open end of the open transmission line at a predetermined interval, and each of the diodes outputs a Doppler signal that enables discrimination of a moving direction of the object by performing homodyne detection of the reflected wave in a different phase. These features are disclosed by McEwan in Fig. 3 and the citations shown above. McEwan discloses the feature of two diodes which output two doppler signals with different phases and thus provide the detection of objects in different positions. Furthermore, the diodes are spaced apart by a pre-determined spacing which provides for a change in the phase between the doppler signals being outputted. Therefore, it would have been obvious to combine the features disclosed by McEwan to the features disclosed by Utagawa to allow for homodyne detection where the signals have different phases and therefore provide detection of objects at different locations. 

Regarding claim 27, the same analysis and cited section as claim 26 is applied.

Regarding claim 29, the same analysis and cited section as claim 28 is applied.

Regarding claim 31, the same analysis and cited section as claim 28 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648